Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s amendment filed 31 August 2021.

Drawings
Replacement drawings were received on 31 August 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warning et al. (US 7,870,634).
Regarding claim 1, Warning et al. discloses a pole attachment (embodiment of figures 5-8) for a tool 218, comprising a clamp 300, which comprises a pair of jaws (end portions on the right side of elements 240 and 300, see figure 6) for gripping the tool and a clamping mechanism 302/310 for applying a clamping force to the jaws, wherein the clamping mechanism comprises a pair of wings 310 (each wing comprises one side of pedal 310 that extends beyond its central attachment point and is joined to the other wing portion opposite the attachment point as seen in figure 5), which extend out beyond opposed transverse edges of the jaws in a width direction of the jaws (see figure 5).
Regarding the intended use limitation “for a skimming tool” in the preamble of the claim, it is noted that the prior art used in the rejection is capable of being used for this function.  During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  See also MPEP § 2112 - § 2112.02.
Regarding the intended use limitation “for gripping the skimming tool”, it is noted that the prior art used in the rejection is capable of being used for this function.  A claim Ex part Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 2, Warning et al. discloses wherein the wings 310 each comprise an engagement surface (the horizontal surface portion that engages with a user’s foot) that is substantially aligned with a clamping surface of one of the jaws when the clamp is in a clamped position (they are aligned in a parallel manner as seen in figure 5).
Regarding claim 3, Warning et al. discloses wherein the engagement surface is formed by one or more protrusions (the horizontal surface that engages with a user’s foot protrudes from the side curved sections) on the wing 310.
Regarding claim 4, Warning et al. discloses wherein the wings 310 lie substantially parallel to a clamping surface of one of the jaws in a clamped position (as seen in figure 5).
Regarding claim 5, Warning et al. discloses wherein the clamping mechanism 302/310 comprises a pivotally mounted lever 302/310, which forms the wings 310.
Regarding claim 6, Warning et al. discloses wherein the lever 302/310 is hinged (at pivot pin 320).
Regarding claim 9, Warning et al. discloses which comprises a catch (the ends of spring 302 may be considered to be catches for this purpose) for locking the clamp in a clamped position.

Allowable Subject Matter
Claims 7-8 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 31 August 2021 have been fully considered but they are not persuasive. 
Applicant argues that the clamping mechanism 302/310 of Waring does not apply a clamping force to both jaws (end portions on the right side of elements 240 and 300).  This is not persuasive because when the clamping mechanism is used to apply a force to hold a tool, a clamping force is applied to one jaw (on element 300) and an opposing clamping force is applied through the tool to the other jaw (on element 240).
Applicant argues that Waring does not disclose that the clamping mechanism comprises wings that extend out beyond transverse edges of the jaws in a width direction of the jaws.  This is not persuasive because, as set forth in the rejections, the clamping mechanism comprises a pair of wings 310, where each wing is formed from one side of pedal 310 that extends beyond its central attachment point and is joined to the other wing portion opposite the attachment point (as seen in figure 5), which extend out beyond opposed transverse edges of the jaws in a width direction of the jaws.
Applicant argues that the pedal is used to open the clamp and does not form part of the mechanism for applying a clamping force.  This is not persuasive because the 
Applicant argues that Waring does not disclose that the wings each comprise an engagement surface that is substantially aligned with a clamping surface of one of the jaws when the clamp is in the clamped position, stating that the horizontal surface portion of the pedal of the cited reference is not substantially aligned with the free end of the latch plate in a clamped position.  This is not persuasive because, as set forth in the rejection, the wings 310 each comprise an engagement surface (the horizontal surface portion that engages with a user’s foot) that is substantially aligned with a clamping surface (the lateral, horizontal surfaces) of both of the jaws when the clamp is in a clamped position as seen in figure 5.
Applicant argues that the pedal of Waring does not have one or more protrusions to form an engagement surface.  This is not persuasive because the protrusions have been identified as the horizontal surface that engages with a user’s foot and which protrudes from the side curved sections on the wing 310.
Applicant argues that no catch is disclosed in Waring, instead the latch plate is held in position by a torsion spring.  This is not persuasive because the catch has been defined to be formed by the ends of spring 302, which may be considered to be catches for the purpose of locking the clamp in a clamped position.  The standard definition of the word “catch” when used in this way is “something that checks or holds immovable” (see Webster’s online dictionary, noun entry 3), which the ends of spring 302 do in this device.
For the reasons set forth above, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC ANDREW GATES whose telephone number is (571)272-5498.  The examiner can normally be reached on M-Th 9-6, Alt Fr 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10 September 2021